Per Curiam.
— On the hearing of this case a motion was made to quash the writ and to dismiss the proceeding upon several grounds, which were fully presented by counsel for the respondents. Some of these grounds may be well taken, but we think the case should be disposed of upon the merits, inasmuch as quashing the writ would simply remit the parties to another proceeding and would necessarily result in greater delay.
An examination of this case has led us to the conclusion tliat the commissioners of public parks had jurisdiction of the *294subject matter of the proceeding which this certiorari was brought to review, and that their determination was correct.
In reference to the main question in controversy between the parties to this proceeding, we have been furnished witli a copy of the opinion of Mr. Charles O’Conor, which, we think, clearly presents the views by which the determination of this matter should be governed. We regard his opinion as one which needs no elaboration, and as this opinion, in case the proceedings should be carried to the court of appeals, will no doubt be laid before that tribunal, we deem it unnecessary to present any independent views on the subjects discussed by him. This will enable the parties to have an earlier decision in the court of last resort than could otherwise be given.